Citation Nr: 0301032	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  95-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1990 to August 
1993.

This appeal to the Board of Veterans Appeals (the Board) 
is from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issues initially on appeal included entitlement to 
nonservice-connected pension benefits, which was granted 
by the RO in 1998.  The issues then remaining on appeal 
included entitlement to service connection for PTSD and 
service connection for human immunovirus infection (HIV).

In a rating action in April 2002, the RO granted service 
connection for HIV which satisfied the appeal in that 
regard; that issue was removed from appellate status.  A 
30 percent rating was assigned for HIV from September 
1994, an issue on which an appeal has not since been 
perfected.  

The veteran initially requested a personal hearing before 
a Member of the Board at the RO, but in correspondence to 
the Board in October 2002, he withdrew his request in 
writing.


FINDING OF FACT

On September 24, 2002, prior to the promulgation of a 
Board decision in the appeal, the VA received notification 
from the appellant that he wished to withdraw his appeal 
on PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The only issue remaining in the current pending appeal 
relates to entitlement to service connection for PTSD.  

In a letter dated and received by the VA in September 
2002, the veteran clearly and unequivocally indicated that 
it was his intention to therewith withdraw the only 
remaining appellate issue relating to entitlement to 
service connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001). 

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2001). 

The appellant in this case has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or 
law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice. 



ORDER

The appeal is dismissed.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

